Citation Nr: 0627473	
Decision Date: 08/30/06    Archive Date: 09/06/06

DOCKET NO.  03-29 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for Post-Traumatic 
Stress Disorder (PTSD).

2.  Entitlement to service connection for the residuals of a 
low back injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Counsel


INTRODUCTION

The veteran had active duty service from August 1967 to March 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision of the 
Albuquerque, New Mexico, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied the 
veteran's claims.  A Board hearing was held at the RO before 
the undersigned Veterans Law Judge in April 2006.  At the 
time of the hearing, the Board held the record open for 30 
days to allow the veteran to submit additional evidence, and 
the veteran filed a waiver of RO consideration of any 
evidence submitted to the Board.

Also at the time of hearing, as is reflected in the hearing 
transcript, the veteran voluntarily withdrew his appeal in 
writing with regard to the issues of service connection for 
depression and for jungle rot/fungal infection.  Therefore, 
these issues are no longer in appellate status.  38 C.F.R. 
§ 20.204 (2005) 


FINDINGS OF FACT

1.  The veteran is not shown to suffer from PTSD as a result 
of a verified in-service stressor.

2.  The medical evidence of record does not show that the 
veteran has a low back disability related to service.


CONCLUSIONS OF LAW

1.  Service connection for a PTSD is not warranted.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304(f) (2005).

2.  Service connection for a low back disability is not 
warranted.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 
1137, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he currently suffers from PTSD and 
a low back disorder as a result of active duty service.  

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty, during active military service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  That an injury was incurred in service is 
not enough; there must be chronic disability resulting from 
that injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after military 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

I.  Service Connection for PTSD

In particular regard to the issue of service connection for 
PTSD, medical evidence is required diagnosing the condition 
in accordance with 38 C.F.R. § 4.125(a); a link, established 
by medical evidence, between current symptoms and an in-
service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  The 
provisions of 38 C.F.R. § 4.125(a) require that a diagnosis 
of a mental disorder conform to the Diagnostic and 
Statistical Manual, Fourth Edition (DSM-IV).  See 38 C.F.R. § 
3.304(f).  

The veteran contends that because of certain stressful 
experienced he encountered during service, he presently 
suffers from PTSD.  Specifically, the veteran contends that 
he served in a communications bunker, which would sometimes 
lose power due to insufficient power supply or circuit 
overload.  The veteran also claims that while stationed at 
his base or in the communications bunker in Vietnam, he could 
hear mortars, artillery, and bombing.  The veteran further 
claims that he suffered from a fungal infection ("jungle 
rot") during service, which caused him significant stress.  
In addition, the veteran claims he went on a stressful 
courier mission once while in Vietnam.  The veteran claims he 
experienced an earthquake and one or two typhoons while 
stationed in the Philippines.  The veteran also mentions that 
although he was not involved, news of the Pueblo incident was 
distressing.

Turning to the evidence of record, the veteran's service 
personnel records show that he served in Vietnam from June 
1968 until April 1969 as a Communications Center Specialist.  
While the veteran was awarded the Vietnam Service Medal and 
Vietnam Campaign Medal, there is no record of him being 
awarded any medals or decorations indicating that he was 
involved in combat.  

The veteran's service medical records (SMRs) are devoid of 
any indication that the veteran complained of, was diagnosed 
with, or treated for any psychiatric problems during service.

The post-service medical records consist of psychiatric 
evaluations and clinical records from private, state, and VA 
sources.  

An August 2000 VA treatment record notes the veteran was seen 
for complaints of tinnitus.  The veteran's history of being 
involved in a mining accident that caused unconsciousness was 
noted.  The assessment included "post-traumatic organic 
brain syndrome."  While the veteran has asserted that this 
medical record indicates a current diagnosis of PTSD, the 
Board notes that this medical record clearly relates to 
treatment the veteran received after physical trauma to the 
brain rather than PTSD.

An October 2000 psychiatric evaluation performed by the state 
of New Mexico reveals a diagnosis of major depression, 
chronic.  

A private March 2001 psychiatric evaluation shows a diagnosis 
of schizoaffective disorder.  

A November 2001 VA psychiatric evaluation report notes that 
the claims file and medical record were reviewed prior to the 
examination of the veteran.  The examiner notes that the 
veteran stated that he was a teletype operator who never 
participated in combat or was exposed to dead bodies or 
wounded soldiers.  The diagnosis was major depressive 
disorder.  The examiner further explained that the veteran 
does not meet the criteria for the diagnosis of PTSD and also 
cannot supply traumatic stressors as a cause for his 
diagnosis.

A VA psychiatric evaluation dated in November 2004 reveals a 
diagnosis of probable major depressive disorder, recurrent.

In summary, there is no evidence showing that the PTSD has 
been diagnosed in this case.  Moreover, there is no medical 
evidence of record showing that his diagnosed psychiatric 
disorders, including major depression or schizoaffective 
disorder, are related to service in any way.

At this point, the Board reiterates that in order for the 
veteran to be awarded service connection for PTSD, there must 
be medical evidence linking currently diagnosed PTSD to an 
in-service stressor, and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. § 
3.304(f).  The Board also notes that the veteran has been 
advised by a November 2000 letter and at his December 2003 RO 
hearing and April 2006 hearing of the information necessary 
to verify claimed stressors.

The Board finds that most of the claimed stressors are 
unverifiable because the veteran has failed to provide 
sufficiently detailed information regarding specific dates 
and locations.  Nonetheless, assuming arguendo that the 
veteran's stressors occurred as he claims, as there is no 
medical evidence demonstrating that the veteran has been 
diagnosed with PTSD in accordance with 38 C.F.R. § 4.125(a), 
an award of service connection for PTSD is not warranted.  
Indeed, with regard to the medical evidence of record, which 
shows that the veteran has been diagnosed with major 
depression and schizoaffective diosrder, there is no evidence 
that the suffers from any psychiatric symptoms related to any 
event that occurred in service.  The Board emphasizes that 
without a diagnosis of PTSD in accordance 38 C.F.R. 
§ 4.125(a), there is no basis for an award of service 
connection therefor even if the claimed in-service stressor 
is ultimately verified.  38 C.F.R. § 3.304(f).

In view of the foregoing, the preponderance of the evidence 
is against the veteran's claim of entitlement to service 
connection for PTSD.  As such, the benefit-of-the-doubt rule 
does not apply, and the claim must be denied. 38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


II.  Service Connection for the Residuals of a Low Back 
Injury

The veteran claims that he currently suffers from the 
residuals of a low back injury sustained in service.  
Specifically, the veteran contends that he fell in service, 
hurting his back, and that he has suffered from the residuals 
of that injury to his back ever since.  Alternatively, the 
veteran contends that his in-service low back injury 
aggravated a preexisting disability, which he alleges to have 
sustained during childhood.  The veteran also presented 
statements to the effect that he suffered a low back injury 
subsequent to service while working as a miner.

In specific regard to this issue, the Board notes that where 
a veteran who served for ninety (90) days or more during a 
period of war (or during peacetime service after December 31, 
1946) develops certain chronic diseases (such as arthritis) 
to a degree of 10 percent or more within one year from 
separation from service, such disease may be presumed to have 
been incurred in or aggravated by service even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.  

The Board further notes that every veteran shall be taken to 
have been in sound condition when examined, accepted, and 
enrolled in service, except as to defects, infirmities, or 
disorders noted at the time of examination, acceptance, and 
enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  38 U.S.C.A. § 1111.  A preexisting injury or 
disease will be considered to have been aggravated by service 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306.  However, clear and 
unmistakable evidence (obvious and manifest) is required to 
rebut the presumption of aggravation where the pre-service 
disability underwent an increase in severity during service.  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service. 38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).

In July 2003, the VA General Counsel issued a precedent 
opinion, which held that, to rebut the presumption of sound 
condition under Section 1111 of the statute, VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service. VAOPGCPREC 3-03 (July 
16, 2003).  The claimant is not required to show that the 
disease or injury increased in severity during service before 
VA's duty under the second prong of this rebuttal standard 
attaches. Id. This opinion also held that the provisions of 
38 C.F.R. § 3.306(b) providing that aggravation may not be 
conceded unless the preexisting condition increased in 
severity during service are not inconsistent with 38 U.S.C. § 
1111.  38 C.F.R. § 3.306(b) properly implements 38 U.S.C. § 
1153, which provides that a preexisting injury or disease 
will be presumed to have been aggravated in service in cases 
where there was an increase in disability during service.  In 
its decisions, the Board is bound to follow the precedent 
opinions of the General Counsel.  38 U.S.C.A. § 7104(c).  
Furthermore, 38 C.F.R. § 3.304(b) (2005) was amended, 
effective May 4, 2005, in order to adhere to this concept (70 
FR 23029, May 4, 2005).

Turning to the relevant medical evidence, the SMRs include an 
April 1967 enlistment examination report, which revealed no 
physical ailments or deformities affecting the lower back.  
Indeed, in the "report of medical history" portion of the 
examination, the veteran indicated that he had never suffered 
from any of the following:  recurrent back pain; bone, joint, 
or other deformity; or arthritis of rheumatism.  The SMRs 
reveal that the veteran hurt his low back in September 1969.  
In October 1969, the veteran was observed to have tenderness 
and spasm in the L3-4 area of the low back.  A 
contemporaneous X-ray report was negative, and the injury was 
identified as a back strain.  The veteran was seen in the 
orthopedic clinic in March 1970 for low back pain, but X-rays 
were negative.  The report of medical examination upon 
discharge, dated in February 1971, notes the veteran's 
"spine, other musculoskeletal" to be clinically normal, and 
noted that any back trouble refers to trauma of the lower 
back on three different occasions, with no complications or 
sequela.  

The post-service medical records include private 
comprehensive physical reports from Grants Clinic in New 
Mexico, dated in May 1975, February 1978, February 1979, 
February 1980, February 1981, February 1982, and February 
1983.  Each report includes an examination of the back, but 
no pathology of the low back is noted. 

A June 1988 medical report showing that the veteran suffered 
from chronic strain and myofibritis of the thoracic 
paravertebral muscles with predisposing right lateral flexion 
and discogenic spondylosis to T4 or T4.  

A November 2000 physical examination report was prepared by 
the state of New Mexico to evaluate the veteran's claim that 
he has a back disability.  The examiner noted the veteran to 
be a vague historian, but the veteran recalled having a blunt 
trauma to his back when he was about 5 years old.  The 
veteran also related that he fell on his buttocks during 
service, injuring his back in the process.  Physical 
examination revealed no intervertebral tenderness or 
paravertebral spasm.  The impression was recurrent lumbar 
pain with sciatic radiation, right side, most likely 
secondary to mild degenerative joint disease in the lumbar 
spine or mild degenerative disc disease of the lumbar spine.

A private physician, W. D. S., M.D., noted in a November 2001 
letter to the VA that he treated the veteran for a low back 
condition in the 1980s.   

An undated letter from a VA physician, which the veteran says 
he received in May 2006, states that 

"[b]ased on the history that [the veteran] has 
provided me as well as a pelvic MRI . . . that I 
obtained from a work up for lower pain back 
complaints, I feel that it is possible that his 
lower back complaints could have resulted from 
either his injury during service with Communication 
Unit Philippines or during the mining accident."

At the outset, the Board notes that while there may be recent 
evidence of degenerative joint and/or disc disease of the 
lumbar spine, as there is no evidence of arthritis of the 
lumbar spine to a degree of 10 percent within one year of 
separation from service, presumptive service connection 
therefor under 38 C.F.R. § 3.309(a) is not warranted. 

In regard to the veteran's aggravation claim, the Board 
reiterates that the veteran is taken as having been in sound 
condition except for defects, infirmities, or disorders noted 
at the time of enlistment, or where clear and unmistakable 
evidence demonstrates that the injury or disease existed 
before acceptance and enrollment and was not aggravated by 
such service.  38 U.S.C.A. § 1111.  The SMRs show that there 
were no defects, infirmities, or disorders noted at the time 
of entry into service.  Moreover, as there is no medical 
evidence to show that the veteran had a low back ailment 
prior to service, there has been no clear and unmistakable 
evidence presented to rebut this presumption of soundness.  
The only evidence of record in support of the veteran's claim 
that his low back condition preexisted service are his own 
statements, which contradict the notations he made on his 
entrance examination.  The history provided by the veteran of 
the preexisting condition, even if presented at the time of 
enlistment, does not constitute, in and of itself, evidence 
of a preexisting condition.  Paulson v. Brown, 7 Vet. App 466 
(1995).  As the presumption of sound condition has not been 
rebutted in this case, the veteran is precluded from 
obtaining service connection for a low back disability based 
on aggravation.  

In regard to the veteran's claim for direct service 
connection, the evidence is not persuasive to show that the 
veteran's current low back disability is related to any 
injury in service.  While the SMRs show that the veteran 
sustained trauma to the low back in 1969 and 1970, resulting 
in low back pain and strain, the February 1971 discharge 
examination revealed no injury or disease affecting the low 
back, noting only that any back injuries had resolved without 
complications or sequela.  This evidence shows that any low 
back injury sustained by the veteran during service was acute 
in transitory in nature.

Indeed, the Grants Clinic post-service medical records, dated 
from May 1975 to February 1983 noted no problems with the low 
back.  Thus, the medical evidence of record shows that the 
veteran was free of any documented back ailments for more 
than a decade after he was discharged from service.

While medical records subsequent to February 1983 indicate 
that low back pain reemerged, such back problems appear to 
coincide with the mining accident the veteran states 
apparently occurred in the 1980s after February 1983.  There 
is no suggestion that the veteran's current back problems are 
related to service, except for the letter from a VA physician 
provided by the veteran.  However, this latter opinion is not 
probative or persuasive evidence in favor of the veteran's 
claim.  First, the opinion appears to be based largely on the 
history provided by the veteran.  Second, the statement 
rendered by this VA physician, which was to the effect that 
it was possible his low back complain could have resulted 
either from his injury during service with Communication Unit 
Philippines or during the mining accident.  This opinion on 
its face is both speculative nad equivocal and is not 
sufficient to establish a nexus between current disability 
and service as to establish entitlement to service 
connection.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  
The he medical opinion is of insufficient probative value to 
place the evidence in equipoise in regard to causation.  

The Board has considered the veteran's written statements and 
hearing testimony submitted in support of his contention that 
his current low back ailment is the result of the back strain 
he sustained in service.  However, these statements are not 
competent medical evidence a nexus between his currently 
diagnosed low back ailment is related to service.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  The 
Board does not dispute the fact that the veteran sustained a 
low back strain in service.  However, there is simply no 
medical evidence to support his contention that such low back 
strain produced his current low back ailment.  Based on the 
foregoing, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service for the 
residuals of a low back injury.


III.  VCAA Compliance

In rendering this decision, the Board has considered the 
Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

During the pendancy of this appeal, on March 3, 2006, 
the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, 
which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those 
five elements include:  1) veteran status; 2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; 4) degree of disability; and 
5) effective date of the disability.  The Court held 
that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the 
claimant with notice of what information and evidence 
not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the 
elements of the claim as reasonably contemplated by the 
application.  Dingess/Hartman, slip op. at 14.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is 
awarded.  Id.  

VA satisfied its duty to notify by means of a letter from the 
agency of original jurisdiction (AOJ) to the appellant that 
were issued prior to the initial AOJ decision dated in May 
2001.  The letter informed the appellant of what evidence was 
required to substantiate the claim and of his and VA's 
respective duties for obtaining evidence.  The appellant was 
also asked to submit evidence and/or information in his 
possession to the AOJ.  The veteran was also provided a 
earlier letter, dated in November 2000, explaining certain 
information VA needed regarding development specific to his 
PTSD claim.  

The veteran has was provided with a notice concerning 
disability ratings and effective dates for the award of 
benefits that would be assigned if service connection were 
awarded, as required by the Dingess/Hartman decision, in 
March 2006.  While this notice was provided after the initial 
AOJ decision, since the Board upholds AOJ's decision denying 
the service connection claims considered on appeal, the Board 
finds no prejudice to the veteran in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the veteran has 
been prejudiced thereby).  Therefore, since service 
connection is denied, the "downstream" issues of the 
appropriate disability rating or effective dates are moot.  

In general regard to all the duty to notify and assist 
requirements, as discussed below, the veteran was afforded a 
meaningful opportunity to present evidence and argument and 
to participate in his appeal.  In this case, the veteran was 
informed of his and the VA's respective responsibilities to 
identify and obtain relevant evidence, and was requested to 
submit any evidence supporting his claims to the VA in the 
above noted VCAA letter.  In the July 2003 Statement of the 
Case (SOC), the veteran was again informed of all the 
applicable laws and regulations pertinent to his claim.  
Accordingly, Board holds that the veteran, in fact, was 
provided with a meaningful opportunity to participate in his 
claim by VA.  The veteran underwent received VA medical 
evaluations and has visited VA medical facilities for 
treatment.  Reports of these records, as well as private 
medical records and medical records from New Mexico, have 
been obtained and considered by the AOJ and the Board 
consistent with the duty to assist the veteran in compliance 
with 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The veteran 
presented written arguments in support of his claims and was 
assisted by his accredited representative.  The veteran has 
also testified before an RO hearing and a hearing before the 
Board, the transcripts of which have been associated with the 
claims file.  Thus, the Board concludes that any defect in 
notice, if it were held to exist, would be rendered harmless 
in the present case. Mayfield v. Nicholson, 19 Vet. App. 103 
(2005) rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 
2006); Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

Thus, the Board finds that the veteran has been fully and 
properly notified of the evidence necessary to substantiate 
his claims, of his and the VA's respective responsibility to 
identify and obtain such evidence and of the laws and 
regulations governing his claims as well as the substance of 
the regulations implementing the VCAA.  Furthermore, the VA 
has obtained all relevant evidence to support the veteran's 
claims for inclusion in his claims file.  Therefore, as all 
the requirements of the duty to notify and assist the veteran 
have been met, appellate review is appropriate.


ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for the residuals of a low 
back injury is denied.



____________________________________________
STEVEN L. KELLER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


